Memorandum: Petitioner commenced this proceeding seeking a writ of habeas corpus on the ground that he is entitled to mandatory release to parole supervision pursuant to Executive Law § 259-h. We reject petitioner’s contention that Supreme Court erred in dismissing the petition. That statute provides only that petitioner would “become eligible for release on parole after service of a minimum period of imprisonment of twenty years” (Executive Law § 259-h [1] [emphasis added]). Thus, habeas corpus relief does not lie because petitioner is not entitled to immediate release to parole supervision pursuant to Executive Law § 259-h (see People ex rel. Gloss v Costello, 309 AD2d 1160 [2003], lv denied 1 NY3d 504 [2003]; People ex rel. Beam v Hodges, 286 AD2d 936, 937 [2001]). Present—Martoche, J.P., Smith, Centra, Green and Pine, JJ.